 



Exhibit 10.38
Amendment No 5
Manufacturing Services and Supply Agreement
[*] Weeks Min Max Project
This Amendment No. 5 to the Manufacturing Services and Supply Agreement
(“Amendment”) is entered into between Solectron Corporation, a Delaware
corporation, and its subsidiaries and affiliates, which includes Solectron
Technology Singapore Ltd., Solectron Technology Sdn. Bhd, Solectron Netherlands
BV and any other Offshore Business Headquarters (together or individually,
“Solectron”), and Asyst Technologies, Inc., and its subsidiaries and affiliates
(together or individually, “Asyst”), effective March 20, 2006 (the “Amendment
Effective Date”), and amends to the extent expressly provided below the
Manufacturing Services and Supply Agreement dated September 5, 2002 between
Asyst and Solectron (and as previously amended on September 23, 2003,
February 17, 2005, June 10, 2005, and December 6, 2005 the “Agreement”).
WHEREAS, the parties are entering into this Amendment for the purpose of
implementing a stocking program to help reduce Asyst customer lead-times to [*]
weeks for certain products.
All terms not expressly defined in this Amendment shall be given the same
meaning and intent as defined or provided in the Agreement.
Solectron and Asyst agree to the following additional terms and conditions with
respect to implementing a minimum/maximum (“min/max”) model for the Asyst “[*]”
product (the “[*] Product”).

1.     Solectron will stock the [*] Product finished goods inventory (“[*] FGI”)
at a level no lower than $[*] and a maximum [*] FGI level of $[*], each such
inventory level to be determined by the number of the respective [*] Products
multiplied by Asyst’s standard cost for such [*] Products (the “[*] Product
Value”). The parties will review the min/max levels monthly.   2.     Solectron
will suggest changes to the [*] FGI min/max levels required based on historical
performance. The [*] FGI min/max levels will be revised when agreed in writing
by Asyst and Solectron, which writing will automatically be incorporated into
this Amendment by reference.   3.     Asyst’s liability with respect to raw
materials, including as necessary to maintain the min/max levels and for the [*]
FGI, shall remain as set forth in the Agreement.   4.     Solectron will only be
required to build [*] Product to the maximum level as indicated herein and will
only be required to refresh the minimum level upon the depletion or reduction of
the minimum inventory levels.   5.     Asyst will be invoiced according to the
agreed upon pricing for the [*] Product and subject to the terms for payment as
set forth in the Agreement upon delivery of [*] Products from the [*] FGI.
Delivery shall be as set forth in the Agreement.

Note: [*] indicates material that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



6.     [*] Products will be held by Solectron in the [*] FGI for a maximum of
[*] days and will be tracked according to the methods currently in place with
respect tracking of finished goods and in the format attached hereto as
Exhibit A; after [*] days Asyst will be required to purchase such [*] Products.
If any [*] Product purchased pursuant to this Section 6 by Asyst is to be held
by Solectron, then Asyst shall pay a monthly carrying charge of [*] percent
([*]%) of the [*] Product Value of such [*] Product, calculated from the date of
purchase by Asyst (which date of purchase shall be the [*] day such [*] Product
is held by Solectron) until removed from Solectron’s premises by Asyst.   7.    
The [*] Product leadtime and master production schedule loading procedure is set
forth in the attached Exhibit B to this Amendment and made a part hereof by this
reference.

All other Sections of the Agreement, to the extent not expressly amended in this
Amendment, shall remain unchanged and in full force and effect. Nothing herein
shall otherwise amend, modify or extend any right, obligation or liability of
the parties under the Agreement.
Executed and agreed on the dates shown below.

                 
Agreed:
          Agreed:     Solectron Corporation       Asyst Technologies, Inc.
 
               
By:
  /s/ Darryl Payton       By:   /s/ Steve Debenham
 
               
 
       Authorized Signature                Authorized Signature
 
               
Title:
  Director Contracts & Compliance       Title:   VP, GC
 
               
 
               
Date:
  03-20-06       Date:   3/21/06
 
               

Note: [*] indicates material that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                               
                                                              52WK No          
                                                                               
                                              Fremont           Demand          
180 Aged                                                                        
                                                    contra     ECN     Parts OH
    Total     Excess +                                                          
                                                SLR OH     180 Aged     90 Aged
    QTY (from     Parts and     Qty (from     Proposed     Proposed            
    Customer     Descriptio           Product                                  
            180 Aged     90 Aged                 Excess     MRB     MRB     E&O
    Others     E&O     Buyback     Buyback     90 Aged       Part No.   P/N    
n     Std. Cost     Line     OH     BH 180     IN 180     US 180     BH 90    
IN 90     US 90     Excess     Excess     MRB     Contra     Liability    
Contra     Contra     Report)     (Aug'05)     Report)     Qty     $$     Excess
$$     Remark

 



--------------------------------------------------------------------------------



 



Exhibit B
[*] Leadtime MPS loading Procedure
(FLOW CHART) [f20789f2078901.gif]
Note: [*] indicates material that has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 